Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101:
1. (Currently Amended) A machine translation control device comprising: circuitry configured to: on predetermined extraction criteria including semantic similarity between an input sentence to machine translation and an output sentence from the machine translation with reference to a use log in a machine translation engine that performs machine translation using a machine translation model; based on the similar sentence and the similar translated sentence. 

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
No
The claims amount to a userA speaking a first language to userB in which userB attempts to translation into what they think is the best choice for the source-target pair, if the communication is successful UserB remembers the context and translation for next time. The steps can be done mentally or by pen and paper (ultimately mentally) to produce new data. For matter involving “outside” the device, this could be a translation dictionary or even consulting another person.
• Collecting and comparing known information (Classen)
• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)
• Comparing new and stored information and using rules to identify options (Smartgene)†

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140303961 A1 Leydon; Gabriel et al. (hereinafter Leydon).
Re claim 1, Leydon teaches
1. (Currently Amended) A machine translation control device comprising: circuitry configured to: 
extract one or more incomplete sentences on the basis based on predetermined extraction criteria including semantic similarity between an input sentence to machine translation and an output sentence from the machine translation with reference to a use log in a machine translation engine that performs machine translation using a machine translation model; (receive input, utilize a use log as in history/frequency of use of words 0016-0017 and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067… source and target are used in machine learning and model training 0320-0329 and 0381-0384)
acquire one or more similar sentences which are similar to the incomplete sentence extracted by the extraction unit and a similar translated sentence which is a translation of the similar sentence from a translation database that stores translation data of machine translation; and (source and target are used in machine learning and model training 0320-0329 and 0381-0384…receive input, and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067…)
tune the machine translation model on the basis based on the similar sentence and the similar translated sentence (updating/translation is machine learnings such as when a source and target are used in machine learning and model training 0320-0329 and 0381-0384…receive input, and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067…)
While Leydon teaches embodiments directed to usage history, machine learning, and model updating/training, the reference fails to necessarily show 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leydon to incorporate the above claim limitations as taught by embodiments of 0320-0329 with at least 0381-0384 to allow for express usage of machine learning as model training or in combination thereof, that which is otherwise inherent or implied, thereby providing a machine learning language model based on usage history logs/data.


Re claim 2, Leydon teaches
2. (Currently Amended) The machine translation control device according to claim 1, wherein the circuitry acquisition unit acquires the similar sentence on the additional basis of a similarity based on a predetermined criterion when there are a plurality of similar sentences similar to the incomplete sentence. (in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067… source and target are used in machine learning and model training 0320-0329 and 0381-0384)


Re claim 3, Leydon teaches
3. (Currently Amended) The machine translation control device according to claim 1 or 2,claim 1, wherein the circuitry tuning unit evaluates the machine translation model based on the similar sentence and the similar translated sentence and tunes the machine translation model based on a result of evaluation. (source and target are used in machine learning and model training 0320-0329 and 0381-0384… receive input, utilize a use log as in history/frequency of use of words 0016-0017 and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067…)

Re claim 4, Leydon teaches
4. (Currently Amended) The machine translation control device according to claim 1, any one of claims 1 to 3, wherein the circuitry extraction unit refers to the use log in the machine translation engine which is provided outside the machine translation control device, and (use a server as in fig. 1 to utilize a use log as in history/frequency of use of words 0016-0017 and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067… source and target are used in machine learning and model training 0320-0329 and 0381-0384)
wherein the circuitry acquisition unit acquires the similar sentence and the similar translated sentence from the translation database which is provided outside the machine translation control device. (use a server as in fig. 1 and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067… source and target are used in machine learning and model training 0320-0329 and 0381-0384)


Re claim 5, Leydon teaches
5. (New) The machine translation control device according to claim 2, wherein the circuitry evaluates the machine translation model based on the similar sentence and the similar translated sentence and tunes the machine translation model based on a result of evaluation. (source and target are used in machine learning and model training 0320-0329 and 0381-0384… to utilize a use log as in history/frequency of use of words 0016-0017 and in fig. 10 incomplete=incorrect system corrects until complete using prediction, similar on translation end, compare source and target pairs individually and as a pair fig. 9 with 0389-0390 0062 0067…)



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10878201 B1	Wuebker; Joern et al.
Neural Network translation and prediction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov